Case 20-41227   Doc 35   Filed 07/01/20 Entered 07/01/20 17:14:48   Desc Main
                           Document     Page 1 of 4
Case 20-41227   Doc 35   Filed 07/01/20 Entered 07/01/20 17:14:48   Desc Main
                           Document     Page 2 of 4
Case 20-41227   Doc 35   Filed 07/01/20 Entered 07/01/20 17:14:48   Desc Main
                           Document     Page 3 of 4
Case 20-41227   Doc 35   Filed 07/01/20 Entered 07/01/20 17:14:48   Desc Main
                           Document     Page 4 of 4
